 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY E. WALKER,                             Case No. 1:20-cv-01050-NONE-HBK (PC)
12                       Plaintiff,                  ORDER DENYING AS MOOT PLAINTIFF’S
                                                     MOTIONS FOR CLARIFICATION AND TO
13           v.                                      EXPEDITE REVIEW AND MOTION FOR
                                                     ASSISTANCE
14    MINA BESHARA; FNU LUU; DAVID
      ROBLESS; AUDRA KING; JOSH                      (Doc. Nos. 15, 19, 20)
15    BERGER; FNU STEVEN; REBECCA
      KORNBLUSH,
16
                         Defendants.
17

18

19

20          Pending before the Court are plaintiff’s motion for clarification and to expedite review,
21   filed March 5, 2021 (Doc. No. 15); request for assistance in case and for court to rule, filed April
22   14, 2021 (Doc. No. 19); and urgent request for assistance in this case under imminent danger
23   request, filed May 13, 2021 (Doc. No. 20). Plaintiff seeks rulings on his various pending motions
24   for a temporary restraining order and/or preliminary injunction. The undersigned was reassigned
25   to this matter on November 17, 2020. (Doc. No. 9). The court endeavors to handle all matters
26   before it in an expeditious manner. The court has reviewed plaintiff’s various motions and issued
27   Findings and Recommendations recommending that the district court deny plaintiff’s motion for
28
                                                        1
 1   preliminarily injunction or a temporary restraining order. Because the court has addressed these

 2   motions, his current motion to clarify, expedite review or for assistance are moot.

 3            According, it is ORDERED:

 4            Plaintiff’s motion for clarification and to expedite review (Doc. No. 15), request for

 5   assistance in case or for court to rule (Doc. No. 19) and urgent request for assistance (Doc. No.

 6   20) are DENIED as moot.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      May 27, 2021
10                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
